DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
It is unclear what structure(s) are envisioned when X, Y, and/or Z are chemical bonds in the structures depicted in Claims 3 and 4.  For, example, if X, Y, and Z correspond to chemical bonds in Claim 3, the structure could possibly correspond to one in which the carbon atoms of the carbonyl groups are directly bonded, thereby creating a three-member ring.  Alternatively, the claim might be interpreted as setting forth each of X, Y, and Z corresponds to a -CH2- groups, which would simply be depicted as a bond in the corresponding structure.  For the purposes of examination, the latter interpretation has been used, i.e. the chemical bond species of X, Y, and Z will be interpreted as a -CH2- group.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, 5 - 7, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0369036 to Burdeniuc et al.
Regarding Claims 1, 5, 7, and 13.  Burdeniuc et al. teaches a process for producing a polyurethane foam comprising combining/forming a reaction mixture that contains:
at least one polyisocyanate [0104], e.g. an aromatic polyisocyanate such as toluene diisocyanate or 4,4’-diphenylmethane diisocyanate [0137];
at least one polyol [0104], i.e. an isocyanate-reactive material.  The polyol used in the inventive examples is Polyol GEP 828 which has an average functionality of 3 and an approximated molecular weight of 6000 (see Table 1 and [0162]).  Using its reported functionality and approximated molecular weight, Polyol GEP 828 can be calculated to have an equivalent weight of roughly 2000 per isocyanate-reactive group;
at least one blowing agent [0104];
surfactants (see Table 1 and [0128]);
at least one amine catalyst [0104];
an aldehyde scavenger mixture which may include 1,3-cyclohexanedione [0116], which is set forth as a suitable cyclic 1,3-diketone in instant Claim 13; and
a crosslinker which may correspond to a number of aminoalcohol compounds, e.g. diethanolamine (see Table 1 and [0130]).
As the reaction mixture includes the aforementioned aminoalcohol compound and cyclic 1,3-diketone compound, curing the reaction mixture to form a polyurethane foam will necessarily involve curing in the presence of these compounds.
Regarding Claim 3.  Burdeniuc et al. teaches the process for producing a polyurethane foam of Claim 1, wherein the aldehyde scavenger mixture may include 1,3-cyclohexanedione [0116].  1,3-cyclohexanedione corresponds to a compound of the instantly claimed structure in which X, Y, Z are -C(R2R3)- and R2 and R3 are each H.
Regarding Claim 6.  Burdeniuc et al. teaches the process for producing a polyurethane foam of Claim 1, wherein the reaction mixture may include diethanolamine [0116].  Diethanolamine corresponds to an aminoalcohol of the instantly claimed formula in which R5 is a hydroxyalkyl group; and one of R6 – R8- corresponds to a hydroxyalkyl group while the others correspond to hydrogen atoms.
Regarding Claim 15.  Burdeniuc et al. teaches a polyurethane foam prepared by  the process for producing a polyurethane foam of Claim 1[0104].

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0369036 to Burdeniuc et al.
Regarding Claim 2.  Burdeniuc et al. teaches a process for producing a polyurethane foam with reduced amounts of aldehydes comprising combining/forming a pre-mix that contains:
at least one polyol [0104], i.e. an isocyanate-reactive material.  The polyol used in the inventive examples is Polyol GEP 828 which has an average functionality of 3 and an approximated molecular weight of 6000 (see Table 1 and [0162]).  Using its reported functionality and approximated molecular weight, Polyol GEP 828 can be calculated to have an equivalent weight of roughly 2000 per isocyanate-reactive group;
at least one blowing agent [0104];
surfactants (see Table 1 and [0128]);
at least one amine catalyst [0104];
an aldehyde scavenger mixture which may include 1,3-cyclohexanedione [0116], which is set forth as a suitable cyclic 1,3-diketone in instant Claim 13; and
a crosslinker which may correspond to a number of aminoalcohol compounds, e.g. diethanolamine (see Table 1 and [0130]).
The pre-mix is subsequently combined with an at least one polyisocyanate [0104], e.g. an organic polyisocyanate such as toluene diisocyanate or 4,4’-diphenylmethane diisocyanate [0137].  As the reaction mixture includes the aforementioned at least one blowing agent, surfactants, and the at least one amine catalyst, curing the reaction mixture to form a polyurethane foam will necessarily involve curing in the presence of these compounds.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0369036 to Burdeniuc et al., as applied to Claim 1 above.
Regarding Claim 8.  Burdeniuc et al. teaches the process for producing a polyurethane foam of Claim 1, wherein the aldehyde scavenger mixture may include 1,3-cyclohexanedione [0125].  The aldehyde scavenger is provided in an amount of 0.001 to 5 parts per hundred parts polyol (pphp).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)
Regarding Claim 9.  Burdeniuc et al. teaches the process for producing a polyurethane foam of Claim 1, in which a crosslinker that may correspond to a number of aminoalcohol compounds, e.g. diethanolamine, is used.  The crosslinker is provided in an amount of about 0.20 to about 10 pphp (see Table 1 and [0130]).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)
Regarding Claims 10 and 11.  Burdeniuc et al. teaches the process for producing a polyurethane foam of Claim 1, wherein the aldehyde mixture may comprise a phenolic antioxidant [0114].  Though Burdeniuc et al. does not expressly teach an embodiment in which 1,3-cyclohexanedione and a phenolic antioxidant are both used as antioxidants, it has been held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06) In light of In re Kerkhoven, combining 1,3-cyclohexanedione and a phenolic antioxidant would have been obvious given their known and shared intended use as aldehyde scavengers in the process of Burdeniuc et al.
Regarding Claim 12.  Burdeniuc et al. teaches the process for producing a polyurethane foam of Claim 10, wherein the aldehyde scavenger mixture may comprise a phenolic antioxidant [0114].  The total amount of aldehyde scavenger provided is 0.001 to 5 parts per hundred parts polyol (pphp) and thus the amount of phenolic antioxidant included in the reaction mixture will overlap with the instantly claimed range.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0369036 to Burdeniuc et al., as applied to Claim 1 above, and further in view of US 4,145,318 to Ohashi et al.
Regarding Claim 14.  Burdeniuc et al. teaches the process for producing a polyurethane foam of Claim 1 but not does teach providing 1,1,1-tris(hydroxymethyl)methylamine as an aminoalcohol in the process.  However, Ohashi et al. teaches the concept of providing an aliphatic amino alcohol in a process of producing a polyurethane foam (Column 2, Lines 30 – 46).  The aliphatic aminoalcohol may specifically be tris(hydroxymethyl)aminomethane (Column 3, Lines 39 – 45), which is alternatively known as 1,1,1-tris(hydroxymethyl)methylamine.  Burdeniuc et al. and Ohashi et al. are analogous art as they are from the same field of endeavor, namely methods of producing polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide 1,1,1-tris(hydroxymethyl)methylamine in the process of Burdeniuc et al.  The motivation would have been that Ohashi et al. observes that inclusion of aminoalcohols such as 1,1,1-tris(hydroxymethyl)methylamine in polyurethane foam reaction mixtures provide products having excellent flame and smoke retardance without the use of any flame retardants (Column 2, Lines 30 – 45; Column 3, Lines 39 – 45).

Claims 1 – 15 are rejected under 35 U.S.C. 103 as being obvious over US 2020/0031983 to Zou et al. in view of US 4,145,318 to Ohashi et al.
The applied reference has a common assignee and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).   Zou et al. teaches a process of preparing a polyurethane foam employing the instantly claimed steps and ingredients [0019] – [0065], except that Zou et al. does not teach further providing an aminoalcohol or hydroxylamine in the disclosed process of preparing a polyurethane foam.  However, Ohashi et al. teaches the concept of providing an aliphatic amino alcohol in a process of producing a polyurethane foam (Column 2, Lines 30 – 46).  The aliphatic aminoalcohol may specifically be tris(hydroxymethyl)aminomethane (Column 3, Lines 39 – 45), which is alternatively known as 1,1,1-tris(hydroxymethyl)methylamine.  Zou et al. and Ohashi et al. are analogous art as they are from the same field of endeavor, namely methods of producing polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide 1,1,1-tris(hydroxymethyl)methylamine in the process of Zou et al.  The motivation would have been that Ohashi et al. observes that inclusion of aminoalcohols such as 1,1,1-tris(hydroxymethyl)methylamine in polyurethane foam reaction mixtures provides products having excellent flame and smoke retardance without the use of any flame retardants (Column 2, Lines 30 – 45; Column 3, Lines 39 – 45).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 – 8, 10 – 13, and 15 - 22 of copending Application No. 16/484,684 in view of US 4,145,318 to Ohashi et al.  The claims of Application No. 16/484,684 differ from the instant claims in that the claims of Application No. 16/484,684 do not set forth an aminoalcohol or hydroxylamine is further provided in process.  However, Ohashi et al. teaches the concept of providing an aliphatic amino alcohol in a process of producing a polyurethane foam (Column 2, Lines 30 – 46).  The aliphatic aminoalcohol may specifically be tris(hydroxymethyl)aminomethane (Column 3, Lines 39 – 45), which is alternatively know as 1,1,1-tris(hydroxymethyl)methylamine.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide 1,1,1-tris(hydroxymethyl)methylamine in the process set forth in the claims of Application No. 16/474,684.  The motivation would have been that Ohashi et al. observes that inclusion of aminoalcohols such as 1,1,1-tris(hydroxymethyl)methylamine in polyurethane foam reaction mixtures provides products having excellent flame and smoke retardance without the use of any flame retardants (Column 2, Lines 30 – 45; Column 3, Lines 39 – 45).
This is a provisional nonstatutory double patenting rejection.

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references also pertain to methods of preparing polyurethane foams in which aldehyde emissions are reduced.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764